Order entered May 5, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-19-01568-CV

                        MARK VERDERAME, Appellant

                                         V.

                   ANA PATRICIA VERDERAME, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-50246-2019

                                       ORDER

      We REINSTATE this appeal.

      By order dated March 20, 2020, the Court abated this appeal to allow the

parties to pursue mediation. On May 1, 2020, the Court received a copy of the

parties’ mediation agreement. In light of the parties’ mediation agreement, the

Court will dismiss the appeal unless either party files a written objection within ten

days of the date of this order.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE